DETAILED ACTION
This action is responsive to the communications filed on 7/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/24/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1, the present invention is directed to an apparatus for transmitting an RF broadcast signal, comprising: a frequency/timing decision unit for determining a center frequency to which a frequency offset is applied using a carrier offset, the carrier offset identified by a carrier offset field of a received timing and management packet that was transmitted through a Studio-to-Transmitter Link (STL); and an RF signal generation unit for generating the RF broadcast signal to be transmitted, which corresponds to the center frequency, wherein the timing and management packet includes a structure data part including structure data and a bootstrap timing data part including bootstrap timing data.



	With respect to independent claims 9 and 16, the present invention is directed to a broadcast gateway apparatus and signaling-method thereof comprising: a packet generation unit for generating a timing and management packet for signaling a carrier offset to transmitters in a transmitter group for transmitting a same waveform; and an STL transmission unit for transmitting the timing and management packet to the transmitters through a Studio-to-Transmitter Link (STL), wherein the timing and management packet includes a structure data part including structure data and a bootstrap timing data part including bootstrap timing data.

	With regards to independent claims 1, 9, and 16; the closest prior art of record, Kim et al. (US 2015/0215193: previously cited), shows a similar method and apparatus/device as the claimed invention.  The merits of Kim et al. reference were previously addressed in the prosecution of parent application 16/620649, see FAOMs mailed on 1/4/2021, all of which is/are incorporated by reference into this section of this Office Action).
	However, the prior art of record (including but not limited to the Kim et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations, addressed below (with emphasis added):

1. 	An apparatus for transmitting an RF broadcast signal, comprising: 
	a frequency/timing decision unit for determining a center frequency to which a frequency offset is applied using a carrier offset, the carrier offset identified by a carrier offset field of a received timing and management packet that was transmitted through a Studio-to-Transmitter Link (STL); and 
	an RF signal generation unit for generating the RF broadcast signal to be transmitted, which corresponds to the center frequency, 
	wherein the timing and management packet includes a structure data part including structure data and a bootstrap timing data part including bootstrap timing data.

9.	A broadcast gateway device comprising: 
	a packet generation unit for generating a timing and management packet for signaling a carrier offset to transmitters in a transmitter group for transmitting a same waveform; and 
	an STL transmission unit for transmitting the timing and management packet to the transmitters through a Studio-to-Transmitter Link (STL), 
	wherein the timing and management packet includes a structure data part including structure data and a bootstrap timing data part including bootstrap timing data.

16.	A broadcast gateway signaling method, comprising: 
	generating structure data for signaling a carrier offset to transmitters in a transmitter group for transmitting a same waveform; 
	generating a timing and management packet including the structure data; and
	transmitting the timing and management packet to the transmitters through a Studio-to-Transmitter Link (STL), 
	wherein the timing and management packet includes a structure data part including the structure data and a bootstrap timing data part including bootstrap timing data.
entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-20 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez telephone number (571) 270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        1/26/2022